Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/13/2022 has been entered.

Status of claims
Claims 1-12 and 17-18 have been cancelled; Specification and claims 13-16 have been amended; Claims 13-16 remain for examination, wherein claim 13 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claims 13-14 and 16 under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (JP-2011099129-A, see machine translation unless otherwise noted, hereinafter Mizuno) has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 05/13/2022.
Previous rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over Mizuno as applied to claim 13 above, and further in view of Shastry (Pub. date: 2005, Corrosion of Metallic Coated Steels; hereinafter Shastry) has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 05/13/2022.
Previous rejection of Claims 13-16 on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S. Patent No. 9,856,550 (‘550) in further view of Shastry has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 05/13/2022.
Previous rejection of Claims 13-16 on the ground of provisionally nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/957,675 (‘675) in further view of Shastry has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 05/13/2022.
In view of the Applicant’s “Remarks/arguments with amendments” filed on 4/19/2022 and newly recorded reference(s), a new ground rejection is added as following:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa et al (US-PG-pub 2008/0210352 A1, thereafter PG’352) in view of Mizuno et al. (JP-2011099129-A, see machine translation unless otherwise noted, hereinafter JP’129).
Regarding claims 13-14, PG’352 teaches a steel member with warm forging (Abstract, par.[0002], examples, and claims of PG’352), which reads on the claimed steel member as recited in the instant claims. The alloy composition comparison between instant claims (alloy composition (cl.13) and equation I (cl.14)) and those disclosed by the #steel 2 in Fig.11 of PG’352 is listed in following table. All of the major alloy composition ranges and the calculated value according equation I disclosed by PG’352 are within the claimed ranges. The #steel 2 in Fig.11 of PG’352 includes 0.012 mass% S, which is very close to the up limit 0.01 mass% S as claimed in the instant claim 13. PG’352 further indicates S can be adjusted in the range of 0.03 mass% or less (par.[0033] and cl.7 of PG’352), which overlapping the claimed S range. Closing and/or overlapping in S range creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the S range from the disclosure of PG’352 since PG’352 teaches the same utility throughout whole disclosing range. PG’352 does not specify the limitation of “the cementite of the pearlite has an N value of 70% or more by the following Relational Expression 2, N(%)=Nx/(Nx+Ny)*100 (in the above Relational Expression 2, Nx is the number of cementite whose major axis length is 200 nm or less, and Ny is the number of cementite whose major axis length exceeds 200 nm)”. However, this limitation is recognized as a material feature fully depends on the alloy composition and manufacturing process, more specifically warm-forming process (Further referring to par.[0060] and [0095]-[0099] of instant specification). PG’352 teaches applying plastic deformation in the temperature range 500oC-Ar1 (abstract, cl.5, par.[0048]). More specifically, PG’352 provides forging at 700oC for the #steel 2 in Fig.12 of PG’352 (example 7 in table 12 of PG’352), which is the same warm-pressing process as recited in the instant invention. Therefore, the claimed N value would be highly expected for the steel member of PG’352. MPEP 2112 01 and 2145 II. PG’352 teaches include pearlite and ferrite in the steel member (par.[0029], [0058], [0066], and [0081] of PG’352). But PG’352 does not specify including 80 area% or more pearlite and 20 or less area% ferrite as recited in the instant claim 13. JP’129 teaches a high-strength steel sheet for automobiles and the like (par.[0001] of JP’129). JP’129 further teaches a broad composition in weight percent ([0018]-[0026]), which overlap all of the claimed alloy composition ranges. MPEP 2144 05 I. JP’129 teaches a broad range microstructure with a main structure of pearlite and 20% or less ferrite ([0011]) which is the same as the claim ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of pearlite and ferrite as demonstrated by JP’129 for the steel member of PG’352 since both JP’129 and PG’352 teach the same utility throughout whole disclosing range and JP’129 specify having high strength, excellent bendability, and delayed fracture resistance for the steel member (par.[0005] and examples of JP’129).

Element
From instant Claim 13, (in mass%)
PG’352 #steel 2 in Fig.11 (in mass%), 
within range
(in mass%)
C
0.4-0.9
0.52
0.52
Cr
0.01-1.5
0.14
0.14
P
>0 -0.03
0.008
0.008
S
>0 -0.01
0.012
close
N
>0 -0.01
Trace amount
0-Trace amount
Al
>0 -0.1
0.030
0.030
Fe
Balance
Balance
Balance
At least one 
Mn: >0-2.1
Si: >0-1.6
Mn: 0.61
Si: 0.51
Mn: 0.61
Si: 0.51
Microstructure
(Area%)
Perlite: 80 or more
Ferrite: 20 or less
Pearlite and
Ferrite
(par.[0029], [0058], [0066],and [0081])

N value
70% or more
Same warm forming process
MPEP 2112 01 and 2145 II

From claim 14


Expression 1
C+Cr/2+Mn/3+Si/4
0.7-3.0
About 0.96
About 0.96


Regarding claim 16, PG’352 specify applying coating forming treatment (par.[0004] and [0083] of PG’352). JP’129 teaches a hot-dip galvanizing treatment or an alloyed hot-dip galvanizing treatment is further performed ([0008]) which meets the galvanized claimed limitation. With regards to the limitation of “a micro crack length in the member is 10 µm or less”, a single crack of 10 µm or less, or even a crack of 0 µm length would meet limitation. For examination purposes, the claim is interpreted as the maximum micro crack length of 10µm or less. JP’129 is silent regarding microcracks which meets the claim limitation [fig.1, tables1-3]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the hot-dip galvanizing treatment or an alloyed hot-dip galvanizing treatment as demonstrated by JP’129 for the steel member of PG’352 since both JP’129 and PG’352 teach the same utility throughout whole disclosing range and JP’129 specify having high strength, excellent bendability, and delayed fracture resistance for the steel member (par.[0005] and examples of JP’129).

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’352  in view of JP’129 as applied to claim 13, and further in view of Shastry (NPL: Pub. date: 2005, Corrosion of Metallic Coated Steels; hereinafter NPL-1).
Regarding claim 15, PG’352 in view of JP’129 is silent on further providing an aluminum plated layer on the surface of the steel. NPL-1 teaches general coating of steels (pg. 35-39). NPL-1 further teaches that the main reason to apply a metallic coating to a steel substrate is corrosion protection (pg. 35, ¶1). NPL-1 teaches general aluminum coatings on steel for corrosion protection (pg. 37-38, Section: Aluminum-Base Coatings). It would have been obvious to one of ordinary skill in the art at the date of filling to have combined the pearlitic high strength steel of PG’352 in view of JP’129 with the Al coating teaching of NPL-1 to produce an Al coated steel with added protection from corrosion which would meet the claim limitation.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 13-16 have been considered but they are moot on the newly added ground rejection as shown above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734